15-1838
     Lin v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                                A70 908 073
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of October, two thousand sixteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   XUE YING LIN, AKA WING MUI TSEUNG,
14             Petitioner,
15
16                  v.                                               15-1838
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas V. Massucci, New York, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Shelley
27                                       R. Goad, Assistant Director; Russell
28                                       J.E.   Verby,   Senior    Litigation
29                                       Counsel, Office of Immigration
30                                       Litigation,       United      States
31                                       Department of Justice, Washington,
32                                       D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Xue Ying Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a May 14, 2015,

7    decision of the BIA, affirming a September 27, 2013, decision

8    of an Immigration Judge (“IJ”) denying Lin’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).      In re Xue Ying Lin, No. A70 908 073

11   (B.I.A. May 14, 2015), aff’g No. A70 908 073 (Immig. Ct. N.Y.

12   City Sept. 27, 2013).   We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       We review the IJ’s decision as modified by the BIA.         Xue

15   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

16   2005).    The    applicable    standards   of   review    are   well

17   established.    8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng

18   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).             Lin’s sole

19   challenge on appeal is to the agency’s determination that she

20   failed to show a well-founded fear of persecution based on her

21   prospective practice of Christianity in China.

22       “An asylum applicant can show a well-founded fear of future

23   persecution in two ways: (1) by demonstrating that he or she

                                      2
1    ‘would     be    singled    out    individually      for    persecution’     if

2    returned, or (2) by proving the existence of a ‘pattern or

3    practice        in    [the] . . . country      of    nationality . . . of

4    persecution of a group of persons similarly situated to the

5    applicant’ and establishing his or her ‘own inclusion in, and

6    identification with, such group.’”              Y.C. v. Holder, 741 F.3d
7    324, 332 (2d Cir. 2013) (quoting 8 C.F.R. § 1208.13(b)(2)(iii)).

 8   I.   Pattern or Practice
 9
10        The    agency       reasonably    concluded     that    Lin   failed    to

11   establish        a     pattern    or   practice      of     persecution      of

12   similarly-situated individuals.               To establish a pattern or

13   practice    of       persecution    against    a    particular     group,    an

14   applicant must demonstrate that the harm to that group is

15   “systemic or pervasive.”           In re A-M-, 23 I. & N. Dec. 737, 741

16   (B.I.A. 2005); see Mufied v. Mukasey, 508 F.3d 88, 92-93 (2d

17   Cir. 2007).          The agency correctly concluded that Lin did not

18   establish “systemic or pervasive” persecution of house-church

19   Christians like herself because the country conditions evidence

20   showed that small house churches, such as the one Lin testified

21   she would attend, “do not generally encounter problems.”                    See

22   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009) (affirming

23   agency’s finding of no pattern or practice of persecution of

24   Catholics in Indonesia where evidence showed that religious

                                            3
1    violence was not nationwide and that Catholics are generally

2    free to practice their faith).            That finding is supported by

3    the country conditions evidence.           See Xiao Ji Chen v. U.S. Dep’t

4    of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (observing that

5    the weight accorded to an applicant’s evidence “lies largely

6    within the discretion of the IJ”) (internal quotation marks

7    omitted).    The State Department’s 2012 International Religious

8    Freedom Report (“IRF Report”), for example, states that family

9    and friends have the right to meet at home for worship, including

10   prayer    and    Bible    study,    without     registering    with    the

11   government.

12   II. Individualized Risk of Persecution
13
14       The agency also did not err in finding that Lin failed to

15   show a reasonable possibility that she would be singled out

16   individually for persecution.            See Jian Xing Huang v. INS, 421

17 F.3d 125, 129 (2d Cir. 2005) (observing that, absent “solid

18   support in the record,” a fear of persecution is “speculative

19   at best”).      While the IRF Report and the State Department’s 2012

20   Country   Report     on   Human    Rights    Practices   in   China   note

21   detentions of a house-church pastors and harassment of large

22   house-church congregations, the agency reasonably found that

23   this evidence did not support a well-founded fear of persecution



                                          4
1    for Lin because she was not a religious leader and would be

2    attending a small underground church.

3           Lin argues that the agency ignored the most significant

4    reason she fears persecution in China: her history of run-ins

5    with    Chinese   authorities     from   her    past   pro-democracy

6    activities.    She contends that this personal history takes her

7    outside the rubric of a typical house-church Christian, but that

8    is beside the point.     Lin did not claim that she would engage

9    in pro-democracy activities in China and she did not argue that

10   she had a well-founded fear of persecution based on her past

11   pro-democracy     activities    before   the   BIA.    Further,   Lin

12   testified that she had never been arrested or even detained by

13   authorities.      Even if Lin’s prior run-ins result in her

14   prospective underground church attendance being discovered, as

15   set forth above, the agency reasonably concluded that the

16   country conditions evidence did not show a reasonable risk of

17   persecution for engaging in that religious activity.

18          Accordingly, the agency did not err in finding that Lin had

19   failed to demonstrate a well-founded fear of persecution, and

20   as a result failed to meet her burden for asylum and withholding

21   of removal.    See Ramsameachire v. Ashcroft, 357 F.3d 169, 178

22   (2d Cir. 2004) (explaining that an alien who fails to establish

23   her entitlement to asylum “necessarily fails to establish h[er]

                                       5
1    entitlement to withholding of removal” because withholding of

2    removal entails a higher burden of proof).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                     6